FILED IN COUFi OF APPEALS
                                                                                           12th Coup •' •'•   '   : '.

                                     Case Number 12-14-00139-CV

                                         CAUSE NO. 13-3367-E

IN THE MATTER OF THE MARRIAGE OF JULIA ELAINE GARDNER AND JOHN KEVIN GA^D
IN 12th COURT OF APPEALS FOR SMITH COUNTY, TEXAS


MOTION FOR ENFORCEMENT & MOTION FORTRIAL DUE TO UNDISCLOSED PROPERTY

TO THE HONORABLE JUDGE OF SAID COURT:

This motion for Enforcement & MOTION FOR TRIAL DUE TO UNDISCLOSED PROPERTY

   1. Discovery in this case is intended to be conducted under level 2 of rule 190 of the Texas rules of
      civil procedure and was to be produced on or before February of 2014
      The parties entitled to notice are as follows:
      a. Respondent, Julia Elaine Gardner, who is the respondent, should be 10631 Bluebird Lane,
          Tyler Texas 75703 or 16489 Echo Glen, Tyler Texas 75703.

          The discovery paperwork produced by Julia Elaine Gardner was a joke. Itdid not disclose
          even a small portion of the property owned by John Kevin Gardner and Julia Elaine Gardner.
          The discovery paperwork produced by Julia Elaine Gardner claimed that Julia Elaine Gardner
          only had $20 in a single bank account. John Kevin Gardner &Julia Elaine Gardner actually
          had close to $100,000.00 in 5 separate bank accounts (2 accounts with Southside bank, 2
          accounts with Regions bank, and 1 account with First Bank &Trust)
          Julia Elaine Gardner has not worked or had any income since before we were married. This
          means that Julia Elaine Gardner would have this court believe that she has maintained 2
          homes, paid all utility bills, bought gas, paid for food, auto insurance, as well as returned
          $1,000 to John Kevin Gardner with the $20 thatshe claimed was all she had, for the past 2
          years.




      Julia Elaine Gardner is in contempt of court for violating the court orders as set forth above.


      Movant requests that forthe violation alleged above, respondent be held in contempt, jailed fo r
      up to 180 days, and fined up to $500.
      Movant requests that respondent be confined in the county jail until respondent complies with
      the order of the court.
      Movant requests that respondent be placed on community supervision forten years on release
      from jail or suspension of commitment.
Movant requests that, ifthe court finds that any part of the order sought to be enforced is not
specific enough to be enforced by contempt, the court enter a clarifying ordermore clearly
specifying the duties imposed on respondent and giving respondent a reasonable time within
which to comply.
Movant prays that this court order Julia Elaine Gardner to produce all bank statements and
other items required by, and under level 2 of rule 190 of the Texas rules of civil procedure.
Movant also prays that this court will grant a hearing for enforcement and hold Julia Elaine
Gardner in contempt of court and prosecute Julia Elaine Gardner to the full extent of the law for
violating the court orders. Movant has waited for almost 2 years for the return of his personal
clothing and property.




                                                    $~ a.0-/r
                                             Certificate of service




As required byTexas rule of appellate procedure 6.3 and 9.5 (b), (d), (e), Icertify that I have served this
document on all other parties which are listed below on 8-20-2015 as follows:



                                                1 Joe Thigpen

                                               Attorney at law

                                              110 North College

                                                 Suite 1401


                                             Tyler Texas 75702

                                                903-595-0998

                                             903-595-1299 (fax)



                                                    Personal delivery

                                                     Mail


                                         •          Commercial delivery service
                                         B^          Fax


                                     (hi*
                                     /
                                                   l^bua^- h^r                  A

                                                  Signature



                                                    Date